     Case 1:21-cv-00142-H Document 1 Filed 08/02/21     Page 1 of 7 PageID 1



               UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF TEXAS - AMARILLO DIVISION

MICHAEL FISHER                                     §
    Plaintiff,                                     §
                                                   §
v.                                                 §     CAUSE _____________
                                                   §
JOEL RICHARDSON,                                   §
TROY DUCHENEAUX,                                   §
RANDALL COUNTY SHERIFF’S DEP’T                     §
    Defendants.                                    §

                                ORIGINAL COMPLAINT

       COMES NOW Plaintiff, MICHAEL FISHER to complain of his unlawful

arrest and denial of due process against Randall County Sheriff’s Department,

Troy Ducheneaux, and Joel Richardson.

                           I.    PARTIES AND SERVICE

1.     Plaintiff Mike Fisher (“Fisher” or “Plaintiff”) resides at 4410 Van Kriston

Dr, Amarillo, Texas, and can be contacted through the undersigned.

2.     Defendant Troy Ducheneaux (“Ducheneaux”) is the former Randall County

Fire Marshall and was present for the events at issue. He resides and may be served

at 1111 E Loop 335 S. Amarillo, TX 79118.

3.     Defendant Joel Richardson (“Richardson”) is the former Sheriff of Randall

County and was in office during the events at issue. He resides and may be served

at 412 Foster Ln Canyon, Tx 79015-4215.

4.     Defendant Randall County Sheriff’s Department (“Sheriff’s Office”) may be

Original Complaint – Fisher v. Randal County                             Page 1 of 6
      Case 1:21-cv-00142-H Document 1 Filed 08/02/21        Page 2 of 7 PageID 2



served at Civil Division, County Annex, 4320 S. Western St., Suite No. 10

Amarillo, TX 79109.

                         II. JURISDICTION AND VENUE

5.     This Court has subject-matter jurisdiction over this suit because it arises

under U.S. CONST. amend. XIV, § 1. "Nor shall any State deprive any person of

life, liberty, or property, without due process of law; nor deny to any person within

its jurisdiction the equal protection of the laws." 28 U.S.C. § 1331 (Fed. Question).

6.     This action is brought under the Civil Rights Act of 1871, 42 U.S.C. §§

1983, 1985 which provides redress to those deprived of civil rights under color of

law under 28 U.S.C. § 1343(a)(3)(4) and § 1331.

7.     The Court has authority to grant declaratory relief, pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Remedies are available

under 42 U.S.C. § 1983.

8.     This Court has personal jurisdiction over the defendants, who reside in

Randall County, where the events leading to this suit have all occurred.

9.     Venue is proper in this District under 28 U.S.C. § 1391(B)(2), because all of

the events giving rise to this claim occurred in this District and all property at issue

is situated in this District.

10.    Venue also lies under 28 U.S.C. § 1400(a), because defendants reside or

may be found in this District.


Original Complaint – Fisher v. Randal County                                 Page 2 of 6
      Case 1:21-cv-00142-H Document 1 Filed 08/02/21         Page 3 of 7 PageID 3



                                      III. FACTS

11.    On August 2nd, 2019, Plaintiff called the Randall County Sheriff’s Office,

in the morning, to let them know that he would be burning fence panels that had

been dumped on his property. Plaintiff informed the Sheriff’s Office that he would

begin the burn within an hour of making the call. They asked Plaintiff to call them

back to let them know when the burn would start. He did so and confirmed with

the Sheriff’s Office that he was clear to begin. Plaintiff took measures to ensure the

safety of the area and the availability of water for fire control.

12.    Plaintiff set up sprinklers around the fire and had them running for over two

hours before the fire was started. He also placed cinder blocks around the fire pit

and had several fire extinguishers available close by. As the fire was burning, he

noticed what appeared to be several unmarked police-type vehicles parked in the

adjacent trailer park. The vehicles stood out as Plaintiff had never seen them

parked there before. The vehicles appeared to have people in them facing the

property.

13.    Troy Ducheneaux, the county fire marshal at that time, accompanied by a

Randall County Deputy Sheriff, arrived, parked his vehicle at Fisher’s property,

and came onto the property, which was clearly marked per state law specifications

for no trespassing with purple stripes around the property, including the entrance.

14.    Ducheneaux told Plaintiff that nothing could be legally burned on the


Original Complaint – Fisher v. Randal County                                Page 3 of 6
       Case 1:21-cv-00142-H Document 1 Filed 08/02/21                                  Page 4 of 7 PageID 4



property. Plaintiff responded that he had permission from the Randall County

Sheriff’s Office to burn that day.

15.      Before this incident, Plaintiff had sent a no trespass warning to all Randall

County employees as he felt that he was being harassed on an earlier occasion

when the City of Amarillo’s Health department showed up with a search warrant to

examine his septic system. Ducheneaux had also previously called plaintiff and

asked if he could come inspect Plaintiff’s business. Plaintiff told him that the

business was in an unincorporated area of the county, outside the city limits and

Plaintiff was under no requirements for any kind of permit or inspection to operate

his business, so he refused the request. Plaintiff had also previously witnessed

Ducheneaux drive slowly by his business through the adjacent trailer park.

16.      Ducheneaux told Plaintiff that the fire needed to be put out. Plaintiff asked

what law he had violated. Ducheneaux initially refused to provide any support for

his claims. Plaintiff explained that if Ducheneaux would explain exactly what law

he was violating, he would extinguish the fire.1

17.      Ducheneaux then announced, “That’s it, you’re not cooperating, you are

under arrest.” Plaintiff asked the accompanying sheriff’s deputy to cite or arrest

Ducheneaux for trespassing on his property and advised him that the county had

previously been notified with a trespass warning.

1Later, Ducheneaux claimed that Plaintiff was violating the Clean Air Act. Plaintiff asked him to show exactly what section was
being violated, to which Ducheneaux replied, “Google it.”

Original Complaint – Fisher v. Randal County                                                                     Page 4 of 6
      Case 1:21-cv-00142-H Document 1 Filed 08/02/21        Page 5 of 7 PageID 5



18.    The sheriff’s deputy did not arrest Ducheneaux. Plaintiff is unaware if

Ducheneaux was ever cited for trespass.

19.    Plaintiff overheard the deputy sheriff say that he was there to provide

transport, as though Plaintiff’s arrest was a foregone conclusion.

20.    Ducheneaux arrested Plaintiff. He was booked into Randall County Jail and

released after paying bail of $1,500. While he was jailed, his photograph was

taken. This “mug shot” has been used to embarrass and defame him.

21.    This remains the only time Plaintiff has been arrested in his entire life.

22.    Randall County provides guidelines for its residents to abide by Clean Air

Act requirements. Plaintiff followed the guidelines by contacting the Randall

County Sheriff’s Office in advance of starting the burn on his own property and

receiving permission to begin. Plaintiff was attending to the fire and had the means

to extinguish it if needed to hand.

23.    The Randall County District Attorney opted against filing any kind of charge

against Plaintiff on June 12, 2020, who apparently did not find sufficient evidence

to proceed with a prosecution against Plaintiff.

      IV. CLAIM – DEPRIVATION OF DUE PROCESS (42 USC § 1983)

24.    Plaintiff seeks damages from Randall County and its agents for their failure

to respect his constitutional rights under 42 U.S.C. § 1983, which provides a cause

of action against a government’s violations of due process and attorney fees.


Original Complaint – Fisher v. Randal County                                 Page 5 of 6
      Case 1:21-cv-00142-H Document 1 Filed 08/02/21         Page 6 of 7 PageID 6



25.    Defendants violated Plaintiff’s rights under the Fourth Amendment as

applied to states through the Fourteenth Amendment against unlawful searches and

seizures without a warrant based on probable cause.

26.    Defendant was arrested and taken to jail under a pretense of violating the

“Clean Air Act”; however, no warrant for his arrest was ever presented.

                         V. CONDITIONS PRECEDENT

27.    Plaintiff has satisfied all conditions precedent to bring this suit.

                                    VI. DAMAGES

28.    Plaintiff was unlawfully jailed and the result of that jailing and release of his

image following that arrest has caused reputational damages. Plaintiff considers the

damages of his arrest to be no less than $100,000.

                              VII. ATTORNEY’S FEES

29.    Plaintiff seeks recovery of attorney’s fees pursuant to 42 USC 1988.

                          VIII. WAIVER OF IMMUNITY

30.    Federal law waives government immunity for local governments who have

deprived plaintiffs of their established constitutional rights.




Original Complaint – Fisher v. Randal County                                  Page 6 of 6
     Case 1:21-cv-00142-H Document 1 Filed 08/02/21          Page 7 of 7 PageID 7



                                     IX. PRAYER

       Plaintiff requests the Court enter judgment in favor of Plaintiff and against

Defendants, jointly and severally, for their violations of federal law, including 42

USC § 1983 and § 1988:

   a. Award Plaintiff damages of at least $100,000 for his unlawful arrest;
   b. Reasonable and necessary attorney’s fees;
   c. Costs of court;
   d. post-judgment interest at the lawful rate, and;
   e. All other relief to which Plaintiff may be entitled in law and equity.

                                   Respectfully submitted,

                                   By: /s/Warren V. Norred
                                   Warren V. Norred, Texas Bar No. 24045094
                                   515 E. Border St. Arlington, TX 76010
                                   Tel. (817) 709-3984; Fax. (817) 524-6686
                                   Attorneys for Plaintiff




Original Complaint – Fisher v. Randal County                                Page 7 of 6
